Citation Nr: 1507825	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for onychomycosis.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for right foot hammertoe deformity.  

4.  Entitlement to service connection for allergic rhinitis.  

5.  Entitlement to service connection for genital warts.  

6.  Entitlement to service connection for anal fissures.    

7.  Entitlement to an initial compensable rating for hypertension.  

8.  Entitlement to an increased initial rating for snoring status post tonsillectomy and uvulopalatopharngoplasty, rated as 0 percent disabling prior to November 3, 2014, and as 50 percent for sleep apnea status post tonsillectomy and uvulopalatopharngoplasty since November 3, 2014.  

9.  Entitlement to an increased initial rating for eczema, rated as 0 percent disabling prior to December 14, 2011, and as 10 percent disabling since December 14, 2011.  

10.  Entitlement to an increased initial rating for hypothyroidism, rated as 10 percent disabling prior to August 31, 2009, and as 30 percent disabling since August 31, 2009.  

11.  Entitlement to an increased initial rating for a left elbow disability, rated for limitation of extension as 0 percent disabling prior to August 31, 2009, as 10 percent disabling prior to April 23, 2010, and as 20 percent disabling since April 23, 2010; and rated for limitation of flexion as 40 percent disabling prior to December 14, 2011, and as 20 percent disabling since December 14, 2011.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Rating decisions dated in October 2014 and December 2014 increased the disability ratings for snoring status post tonsillectomy and uvulopalatopharngoplasty, eczema, hypothyroidism, and a left elbow disability.  However, as these grants did not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a Central Office Board hearing before a Veterans Law Judge in his October 2009 and August 2010 VA Form 9s.  However, in October 2012 correspondence, the Veteran canceled his hearing request.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

The Veteran originally also appealed the issue of entitlement to service connection for left foot hammertoe deformity.  An October 2014 rating decision granted service connection for left foot hammertoe deformity, effective October 14, 2008.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for left foot hammertoe deformity, and therefore, that issue is no longer before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for bilateral hearing loss, diabetes mellitus type II, and a left knee disability have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

In a January 2015 written communication, the Veteran withdrew his appeal concerning entitlement to service connection for onychomycosis, bilateral pes planus, right foot hammertoe deformity, allergic rhinitis, genital warts, and anal fissures; and increased initial rating for hypertension, snoring status post tonsillectomy and uvulopalatopharngoplasty, eczema, hypothyroidism, and a left elbow disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for onychomycosis, bilateral pes planus, right foot hammertoe deformity, allergic rhinitis, genital warts, and anal fissures; and increased initial rating for hypertension, snoring status post tonsillectomy and uvulopalatopharngoplasty, eczema, hypothyroidism, and a left elbow disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In a January 2015 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for onychomycosis, bilateral pes planus, right foot hammertoe deformity, allergic rhinitis, genital warts, and anal fissures; and increased initial rating for hypertension, snoring status post tonsillectomy and uvulopalatopharngoplasty, eczema, hypothyroidism, and a left elbow disability.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for onychomycosis, bilateral pes planus, right foot hammertoe deformity, allergic rhinitis, genital warts, and anal fissures; and increased initial rating for hypertension, snoring status post tonsillectomy and uvulopalatopharngoplasty, eczema, hypothyroidism, and a left elbow disability, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for onychomycosis, bilateral pes planus, right foot hammertoe deformity, allergic rhinitis, genital warts, and anal fissures; and increased initial rating for hypertension, snoring status post tonsillectomy and uvulopalatopharngoplasty, eczema, hypothyroidism, and a left elbow disability are dismissed.  


ORDER

The appeal concerning the issues of entitlement to service connection for onychomycosis, bilateral pes planus, right foot hammertoe deformity, allergic rhinitis, genital warts, and anal fissures; and increased initial rating for hypertension, snoring status post tonsillectomy and uvulopalatopharngoplasty, eczema, hypothyroidism, and a left elbow disability is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


